Opinion,
Mr. Chief Justice Paxson :
By the terms of this deed of trust the trustee is required to “ pay over the income and dividends on said bonds to Marie Washburne Fowler (appellant).....And should the said Marie Washburne Fowler die, the said trust herein declared shall enure to the benefit of her heirs; but if she have no children the same shall revert to my estate.” There was a further direction to add fifty dollars per year out of the income to the principal. It also appeared that since the execution of this paper the said Marie has given birth to a child, who is now living, and that the settler or donor, Elihu B. Washburne, died without having in any manner exercised the power of revocation reserved in the deed of trust. The question is whether the said Marie W. Fowler is entitled to the corpus of the trust estate, consisting only of corporation bonds, freed *393and discharged from the trust. The court below decided that she was not, and in this we see no error.
The estate of Mrs. Fowler is merely an equitable estate for life, which did not become absolute by the birth of issue, and which is not enlarged by the remainder to her heirs. It is true the income is not expressly given to her for life; that is, the words “ for life ” are not used in the deed of trust, but such is the necessary implication from the language employed. The meaning of the word “ heirs ” is qualified by the use of the word “ children,” which immediately follows. We have, then, a gift to Marie Wasliburne Fowler of the income for life, with remainder to her children, if any, and in default of children, the gift is to revert to the estate of the grantor. We do not think there is any analogy between Mrs. Fowler’s estate and an estate upon condition at common law before the statute de donis, whereby the birth of issue fulfils the condition and renders the estate indefeasible. The words “should Marie die ” evidently mean “ when Marie dies,” as her death was a certain event; and the words, “if she have no children” evidently refer to children at the time of her death: Cote v. Von-Bonnhorst, 41 Pa. 243.
Nor do we think the direction to accumulate is invalid under the act of 1853. The act does not apply. The settler was a citizen of Illinois and died there; the deed of trust was made there; the securities are those of foreign corporations, and Mrs. Fowler is a citizen of Colorado. I do not understand it to be denied that the trust is valid by the law of the state where it was made and of the state where it is enjoyed; and the mere fact that the trustee happens to be a Pennsylvania corporation cannot invalidate the trust. The act of 1853 was only intended to apply to our own citizens, and a trust intended to take effect beyond our own territory cannot be affected by it. Authorities upon this point are not abundant; at least they have been sparingly cited. We may refer, however, to Attorney-General v. Stewart, 2 Mer. 161; Curtis v. Hutton, 14 Ves. 537; Hill on Trustees, 457; Draper v. College, 57 How. Pr. 269; Chamberlain v. Chamberlain, 43 N. Y. 433; Crum v. Bliss, 47 Conn. 592. The case is clear upon principle.
The decree is affirmed, and the appeal dismissed at the costs of the appellants.